DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Declaration under 37 CFR 1.132 and Remarks filed 12/29/2020 have been entered. Claims 1-3 are pending. Claim 4 has been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., (JP2015038856A, published 02/26/2015, filed with IDS dated 11/03/2018, relied upon English language equivalent US20150024302) hereinafter Kobayashi, in view of Ohmori et al., (JP2014207146, published 10/30/2014, filed with IDS dated 11/03/2018, relied upon English language equivalent US20150349349), hereinafter Ohmori.
Regarding Claim 1, Kobayashi discloses a fuel cell (Kobayashi abstract) which the skilled artisan understands is an example of an electrochemical cell, comprising an anode (Kobayashi [0008]), a cathode (Kobayashi [0008]), and a solid electrolyte layer that is disposed between the anode and the cathode (Kobayashi [0008]), the cathode containing a main phase and a sub phase (Kobayashi [0008]) which the skilled artisan understands is the same as a secondary phase, where the main phase is composed mostly of perovskite oxide which is expressed by the general formula ABO3 and includes at least Sr at the A site (Kobayashi [0008]). The second phase is composed mostly of strontium sulfate 4, and where an occupied area ratio of the second phase in a cross section is no more than 10.2% (Kobayashi [0008]), which falls within the claimed range of less than or equal to 10.5%. Kobayashi discloses that the SrSO4 strengthens the backbone of the cathode structure (Kobayashi [0042]). 
Kobayashi does not explicitly disclose where the second phase also contains (Co, Fe)3O4, or where an occupied surface area ratio of (Co, Fe)3O4 in the cross section of the cathode is greater than an occupied surface area ratio of SrSO4.
However in the same field of endeavor as it pertains to a perovskite type oxide cathode material for a fuel cell (Ohmori Abstract), Ohmori teaches a main phase configured with a perovskite type oxide and a secondary phase with (Co, Fe)3O4 (Ohmori [0009]). Ohmori teaches that the (Co, Fe)3O4 strengthens the structural framework of the cathode, thus improving the durability of the cathode (Ohmori [0035]) which is also the desired effect of the sub phase taught by Kobayashi.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to partially substitute the SrSO4 sub phase disclosed by Kobayashi with (Co, Fe)3O4 as taught by Ohmori, because the skilled artisan would have a reasonable expectation that the resulting cathode material would still have a strengthened cathode framework and improved cathode durability. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose” (MPEP 2144.06 (I)) because both SrSO4 and (Co, Fe)3O4 are known to be strengthening dopants to a perovskite oxide cathode material.
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to optimize the relative ratio of (Co, Fe)3O4 to SrSO4, such as when an occupied surface area ratio of (Co, Fe)3O4 is greater than that of SrSO4, as the skilled artisan would optimize the relative amounts of each secondary phase material within the disclosed amounts of sub phase material In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05(II)(A), and furthermore the skilled artisan would have a reasonable expectation that the cathode would still have improved strength and durability. 
Regarding Claim 2, Modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi further discloses that the occupied surface area ratio of the second phase in the cross section of the cathode is preferably at least 0.35% (Kobayashi [0042]) to act as a sintering auxiliary, and strengthen the backbone of the cathode structure (Kobayashi [0042]). Kobayashi also discloses that by having no more than 10.2% occupied surface area ratio, a decrease in the initial output can be suppressed, and progressive deterioration of the cathode from a reaction between the sub phase and the main phase during current flow can be suppressed (Kobayashi [0040]). Thus modified Kobayashi discloses a range that is wholly within the claimed range.
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to optimize the occupied surface area ratio of the second phase, such that it falls within the claimed range, in order to balance a reduction of initial output while maintaining the benefit of the strengthening the cathode backbone.
Regarding Claim 3, Modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi further discloses the average value of the equivalent circle diameter of the sub phase particles in the cross section of the cathode is preferably at least 0.05 µm to no more than 2 µm (Kobayashi [0043]) matching the claimed ratio of greater than or equal to 0.05 µm and less than or equal to 2.0 µm.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Applicant provideda  Declaration under 37 CFR 1.132 and argues that comparative examples 1a-20a compared to examples 1-20 were conducted under the same composition except the occupied surface area ratio of (Co, Fe)3O4 and SrSO4 were reversed. The samples then underwent power generation in the same manner as described in the specification at 0.2 A/cm2, and additionally at 0.3 A/cm2 for 1000 hours. 
The Examiner submits that the additional examples provided in the declaration have been fully considered but is not persuasive. At the current density described in the specification, 0.2 A/cm2 for 1000 hours (Instant specification [0071]), there does not appear to be any difference in presence/absence of microscopic cracks between the samples 1-20 and their comparative samples 1a-20a (See table on page 4 of declaration, column 9, 0.2 A/cm2). For example, sample 1 has cracks present (slightly), and so does sample 1a, which has the reversed amount of (Co, Fe)3O4 and SrSO4 compared to sample 1. However they have the same result. Similarly, sample 2 and 2a both are absent of cracks, despite the reversed sub phase ratio. 
Further it is noted that there does not appear to be any significant difference or correlation between the deterioration rate between the samples 1-20 and comparative samples 1a-20a, further showing there is not an immediate adverse effect when the relative sub phase ratios are reversed.
The Applicant argues that since cracking appears at the additional test current density of 0.3 A/cm2 in the samples 1a-20a, but not 1-20, this is unexpected in light of the prior art. 
However, this result is not commensurate in scope with the claim as a whole, as this alleged unexpected result does not occur across the whole scope of the claim. The claim does not recite a specific testing condition (i.e. 0.3 A/cm2) that this supposed benefit occurs, and it is shown that this result does not occur at all conditions, since the comparative samples had the same results at 0.2 A/cm2. .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIRSTEN B TYSL/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722